FILED
                             NOT FOR PUBLICATION                             MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIO CESAR SALINAS-ZAPATA,                       No. 10-71125
AKA Julio Cesar Salinas-Zepata,
                                                  Agency No. A094-822-012
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Julio Cesar Salinas-Zapata, a native and citizen of Peru, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, relief under the Convention Against Torture (“CAT”), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      The record does not compel the conclusion that Salinas-Zapata established

extraordinary circumstances to excuse his untimely asylum application. See

8 C.F.R. § 1208.4(a)(5). The record does not support Salinas-Zapata’s contention

that the IJ did not consider his claim that depression excused his untimely filing.

Thus, we deny the petition as to his asylum claim.

      Salinas-Zapata fears he will be an outcast in Peruvian society, and a target

for crime and discrimination based on his appearance, limited Spanish-language

ability, and American acculturation. Substantial evidence supports the IJ’s finding

that Salinas-Zapata failed to establish it is more likely than not that he will face

persecution in Peru. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative). Thus, we deny the petition as to

his withholding of removal claim.

      Substantial evidence also supports the agency’s denial of Salinas-Zapata’s

CAT claim because he failed to show that it is more likely than not that he would




                                            2                                     10-71125
be tortured by or with the consent or acquiescence of the government if returned to

Peru. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we do not consider the new evidence in Salinas-Zapata’s opening

brief regarding cancellation of removal because our review is limited to the

administrative record underlying the agency’s decision. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996). Salinas-Zapata does not challenge the findings the IJ

made in denying cancellation of removal. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996). We lack jurisdiction to review any challenge

Salinas-Zapata makes to the BIA’s December 7, 2010, order, because Salinas-

Zapata did not file a petition for review of that order. See Stone v. INS, 514 U.S.

386, 405 (1995).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    10-71125